Citation Nr: 0006084	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-08 324A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for multiple joint 
arthritis. 

3.  Entitlement to service connection for arteriosclerotic 
heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues originally on appeal included entitlement to 
service connection for ocular pathology, and entitlement to 
service connection for bilateral hearing loss.  The veteran 
withdrew these issues from consideration at the March 1998 
hearing.  Therefore, the Board will consider only those 
issues listed on the title page of this decision.  38 C.F.R. 
§ 20.204 (1999). 

The Board notes that service connection for a neck and 
cervical spine disorder was previously denied in a final May 
1990 rating decision.  The RO has reviewed the issue of 
entitlement to service connection for multiple joint 
arthritis (claimed as arthritis of the face, head, neck, and 
shoulders) as a new claim.  In view of the fact that the 
issue now involves arthritis, the Board will also review the 
current matter on a de novo basis.  In addition, an October 
1990 rating action denied service connection for heart 
disease.  Additional evidence has been received showing 
treatment for arteriosclerotic heart disease and the RO has 
reviewed the issue on the merits, conceding the evidence is 
new and material to reopen.  The Board agrees with this 
assessment and will also review the claim on its merits.  

In November 1999, the veteran submitted a claim for 
entitlement to an earlier effective date for a 10 percent 
evaluation for his service connected left ankle disability.  
This claim is referred to the RO for consideration. 


FINDINGS OF FACT

1.  The claim of service connection for a chronic headache 
disability is plausible.  

2.  The claim of service connection for multiple joint 
arthritis is not plausible.  

3.  The claim of service connection for arteriosclerotic 
heart disease is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for 
multiple joint arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a). 

3.  The claim of entitlement to service connection for 
arteriosclerotic heart disease is not well grounded.  
38 U.S.C.A. § 5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for headaches, arthritis of the head, neck, face, 
and shoulders, and a heart disability.  He believes that all 
of these disabilities except for his heart disease have 
developed as a result of an automobile accident during active 
service.  

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for certain chronic diseases, such as cardiovascular 
disease or arthritis, on a presumptive basis when such is 
manifested to a degree of 10 percent disabling within one 
year following a veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Headaches

The service medical records are negative for diagnoses or 
complaints concerning headaches.  However, these records show 
that the veteran sustained an injury to his head in an 
automobile accident in December 1951.  

The post service medical records show that the veteran 
complained of headaches at the November 1955 VA examination.  
The diagnosis was no neurological disease.  Additional post 
service medical records show that the veteran has 
consistently complained of headaches, which have at various 
times been attributed to sinusitis, migraines, or 
degenerative joint disease of the cervical spine.  April 1983 
private medical records state that the veteran sustained a 
head injury in 1952, and had a history of recurrent sinusitis 
and headaches since that time.  A March 1988 letter from a 
second private doctor says that the veteran has chronic daily 
headaches following a motor vehicle accident in 1952.  It was 
believed that these headaches could be treated the same as 
migraine headaches.  More recently, the June 1997 VA 
examination of the cranial nerves included a diagnosis of 
headaches since about 1951 after he was involved in a motor 
vehicle accident.  He was said to have chronic daily 
headaches at the current time.  The examiner added that the 
neurologic examination was normal, but suggested further 
treatment for the headaches.  

The evidence shows that the veteran sustained an injury to 
his head during active service.  He began to complain of 
headaches no more than two years after discharge.  Although 
there is no medical consensus as to the current cause of the 
headaches, several doctors have related them to the injury 
sustained during active service.  Therefore, with evidence of 
an injury in service, a current diagnosis of the claimed 
disability, and medical opinions of a nexus between the 
current disability and the injury in service, the veteran's 
claim is well grounded.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

The issue of entitlement to service connection for headaches 
will be further discussed in the remand section at the end of 
this decision.  

Arthritis

The veteran's claims include entitlement to service 
connection for multiple joint arthritis.  He argues that this 
arthritis affects his neck, shoulder, and other parts of his 
body, including his facial area.  The Board notes that 
service connection is currently in effect for a fracture of 
the left medial malleolus with arthritis, and for a fracture 
of the left orbital floor.  

The service medical records are negative for a complaint, 
treatment, or diagnosis of arthritis.  The records do reveal 
that the veteran was involved in a motor vehicle accident in 
December 1951.  However, there is no indication of injuries 
to or treatment of the neck and shoulders.  Facial X-rays 
taken shortly after the veteran's motor vehicle accident were 
noted to be negative for a fracture.  

The post service evidence includes numerous VA treatment 
records dated through 1997, and the reports of VA orthopedic 
examinations conducted in January 1994, April 1995, and June 
1997.  In addition, there are private medical records dated 
from 1973 to 1998.  The veteran has also provided testimony 
at a hearing conducted in March 1998.  

The private medical records include a June 1973 X-ray study 
of the cervical spine.  This study revealed partial disc 
degeneration at C6 to C7.  

A private May 1983 X-ray study shows evidence of an old 
fracture of the nasal bone.  The evidence includes numerous 
VA and private records revealing degenerative changes of the 
cervical spine.  None of these records contain an opinion as 
to the etiology of the degenerative changes. 

A letter from a private doctor dated in March 1988 noted that 
the veteran had degenerative changes of the cervical spine.  
Another March 1988 letter from a second doctor reveals that 
the veteran stated he suffered a broken nose, facial 
injuries, and neck pain from the motor vehicle accident in 
service.  

A May 1989 VA examination report notes in the history that 
the veteran had a cervical spine disorder as a result of the 
December 1951 motor vehicle accident.  The veteran reported a 
whiplash like injury at that time.  An X-ray study revealed 
some degenerative changes of the cervical spine.  VA 
treatment records from August 1989 noted that the veteran had 
cervical disc disease.  

The January 1994 VA examination did not address the veteran's 
disabilities of the neck, face, or head.  

Private medical records dated June 1994 reveal that the 
veteran had begun to receive treatment for a neck disability 
after an injury in February 1986. 

The April 1995 VA examination found only a history of 
cervical strain without any residual disability or findings.

The first post service medical records to contain a diagnosis 
of arthritis of the shoulders is a June 1997 VA examination 
conducted in conjunction with the veteran's current claim.  
He complained of difficulties with pain and discomfort in 
both shoulders.  Following the examination, the diagnoses 
included bilateral shoulder discomfort secondary to 
acromioclavicular arthritis.  The examiner did not express an 
opinion relating this disability to active service.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for multiple joint arthritis.  The service medical 
records note that he was involved in a motor vehicle 
accident, and he has submitted medical evidence to establish 
that he currently has arthritis of the cervical spine and 
shoulders.  However, the service medical records do not show 
that the veteran sustained an injury to his neck or shoulders 
as a result of the accident, and the post service medical 
records do not contain a single competent opinion that 
relates the current arthritis to active service.  

The medical evidence establishes that the veteran currently 
has arthritis of the shoulders and cervical spine, but does 
not express an opinion as to the etiology of these 
disabilities.  The March 1988 letter and the May 1989 VA 
examination report include reported histories of the veteran 
having pertinent injuries in service.  The clinicians did not 
comment on the history or offer an opinion as to the etiology 
of the veteran's arthritis.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence required to make the claim well grounded.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

The remainder of the veteran's claim rests on his assertions 
as contained in his numerous statements and repeated at the 
March 1998 hearing that his arthritis is directly related to 
his period of active service.  However, the veteran, as a lay 
person without medical knowledge is not competent to offer 
opinions or to make such conclusions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Therefore, as the veteran has not submitted 
evidence of an etiological relationship between his arthritis 
and service, the Board finds that he has not met his initial 
burden of presenting evidence of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The veteran's 
claim must be denied.  38 U.S.C.A. § 5107. 

Heart Disease

The veteran's service medical records note that he was seen 
for chest pain on one occasion during service, but that this 
was associated with a common cold.  The heart and vascular 
system were found to be normal at discharge.  

An August 1967 VA examination was negative for a heart 
disability.  

The evidence includes the report of a July 1986 X-ray study 
that revealed the veteran had mild arteriosclerotic changes 
of the aorta.  Private medical records from June 1989 
recommended that the veteran retire due to heart disease. 

Additional evidence includes the reports of VA examinations 
conducted in April 1995 and June 1997, VA treatment records 
from 1990 to 1997, and additional private medical records 
dated through 1998. 

The VA treatment records show complaints of chest pain in 
September 1991, and a negative stress test in March 1992.  
The April 1995 VA examination noted only atypical chest pain, 
and a May 1995 electrocardiogram was normal.  An undated 
electrocardiogram conducted when the veteran was 66 years old 
revealed a first degree atrioventricular block, and a left 
anterior fascicular block.  However, there is no competent 
evidence relating any of these findings to active service.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a heart disability.  The evidence shows that 
the initial evidence of a heart disability is dated July 
1986, and that the veteran currently has a heart disability.  
However, he has not submitted any evidence to show that he 
had a heart disability in service, and he has not submitted 
any competent medical opinion that relates his current heart 
disability to active service.  

The veteran's claim relies upon his assertions as contained 
in his numerous statements and repeated at the March 1998 
hearing that his heart disability is directly related to his 
period of active service.  However, as noted above, the 
veteran is not competent to offer opinions or to make such 
conclusions regarding medical causation.  Therefore, as the 
veteran has not submitted competent evidence of an 
etiological relationship between his heart disability and 
service, the Board finds that he has not met his initial 
burden of presenting evidence of a well-grounded claim, and 
his claim must be denied.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995). 


ORDER

The claim of entitlement to service connection for headaches 
is well grounded.  To this extent only, the appeal is 
granted.

Entitlement to service connection for multiple joint 
arthritis is denied. 

Entitlement to service connection for arteriosclerotic heart 
disease is denied. 


REMAND

Because the claim of entitlement to service connection for 
headaches is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the medical records indicate that the veteran 
has a chronic headache disability.  However, the evidence 
contains several opinions as to the etiology of the veteran's 
headaches.  These include migraine headaches, degenerative 
joint disease of the cervical spine, and sinusitis.  The 
Board notes at this juncture that service connection is in 
effect for sinusitis.  It does not appear from a review of 
the evidence that the veteran has been afforded a VA 
examination for the purpose of determining the nature and 
etiology of his chronic headaches.  The Board finds that it 
would be helpful to obtain such an examination, as well as a 
medical opinion as to the cause of the veteran's chronic 
headache disability.  

Therefore, the Board finds that the veteran's claim should be 
remanded to the RO for the following development: 

1.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his chronic 
headache disability.  All indicated tests 
and studies should be conducted.  If 
consultations or examinations by 
additional medical specialists are deemed 
necessary, then they should also be 
conducted.  The claims folder must be 
made available to all doctors who examine 
the veteran or render an opinion for use 
in the study of this case.  After 
completion of the examination and study 
of the veteran's medical history 
contained in the claims folder, the 
examiner should attempt to answer the 
following questions: 1)  Please state the 
most likely cause (sinusitis, migraine, 
the degenerative joint disease of the 
cervical spine, or another etiology) of 
the veteran's current headache 
disability.  2)Is it more likely than 
not, less likely than not, or as likely 
as not that the veteran's current 
headache disability is etiologically 
related to the motor vehicle accident or 
any other event during active service?  A 
detailed explanation of the answers 
should be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals





 


